Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9 & 11-14 are allowed. 							       The following is an examiner's statement of reasons for allowance: 

 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for manufacturing a thin film transistor, comprising: the patterned active layer comprises a channel region and a doped region disposed at two sides of the channel region; applying a doping process to the active layer; wherein the step of applying a doping process to the active layer comprises: applying a first doping treatment to the doping region; forming the first insulating layer on the patterned active layer; forming through holes in the first insulating layer corresponding to the doping region to expose at least a part of the doping region; and applying a second doping treatment to the doping region exposed through the through holes, wherein a doping amount of an element of the second doping treatment is less than one third of a doping amount of an element of the first doping treatment.
The most relevant prior art reference due to Aichi (Pub. No.: US 2018/0122955 A1) substantially discloses a method for manufacturing a thin film transistor, comprising:			providing a substrate (Par. 0114, Fig. 8(a) – substrate 1);	forming an active layer on the substrate and patterning the active layer, wherein 

Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference 

Regarding Claims 3-6: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 7: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for manufacturing a thin film transistor, comprising: the patterned active layer comprises a channel region and doped regions disposed at two sides of the channel region; applying a doping process to the active layer; wherein the step of applying a doping process to the patterned active layer comprises: applying a first doping treatment to the doping regions; forming the first insulating layer on the patterned active layer; forming through holes in the first insulating layer corresponding to the doping region to expose at least a part of the doping region; and applying a second doping treatment to the doping region exposed through the through holes, wherein a doping amount of an element of the second doping treatment is less than one third of a doping amount of an element of the first doping treatment.
The most relevant prior art reference due to Aichi (Pub. No.: US 2018/0122955 A1) substantially discloses a method for manufacturing a thin film transistor, comprising:			providing a substrate (Par. 0114, Fig. 8(a) – substrate 1);	forming an active layer on the substrate and patterning the active layer, wherein the active layer is made of polysilicon (Par. 0088, 0114, Fig. 8(a) – active layer 3C);		forming a first insulating layer upon the substrate (Par. 0114, Fig. 8(a) – first insulating 

Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 7 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 7 is deemed patentable over the prior arts.

Regarding Claims 8-9 & 11-14: these claims are allowed because of their dependency status from claim 7.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11/27/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812